UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             



 BDG Gotham Residential, LLC, et al.,

                        Plaintiffs,
                                                                      19-cv-6386 (AJN)
                –v–
                                                                      20-cv-3199 (AJN)
 Western Waterproofing Company, Inc., et al.,
                                                                           ORDER
                        Defendants.




 Western Waterproofing Company, Inc.,

                        Plaintiff,

                –v–

 Zurich American Insurance Company, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

        On May 12, 2021, Starr Indemnity & Liability Company and Navigators Insurance

Company moved to intervene in No. 20-cv-3199. Dkt. No. 113. The Court directed any party to

inform the Court by June 4, 2021, if it intended to oppose the motion. Dkt. No. 121. No party

has done so.

       For the reasons set forth in their memorandum of law in support of the motion, the Court

finds that Starr Indemnity and Navigators Insurance have an interest in the outcome of this action

as excess insurers of Western Waterproofing; that disposing of the action in their absence may

impair their ability to protect that interest; and that existing parties do not adequately represent
that interest. See Fed. R. Civ. P. 24(a). The Court also finds that the excess insurers’ claims

share common questions of law and fact with the existing action and that intervention would not

prejudice any other party. See Fed. R. Civ. P. 24(b).

        The Court thus GRANTS the excess insurers’ unopposed motion to intervene (Dkt. No.

133).




        SO ORDERED.


    Dated: June 23, 2021
           New York, New York
                                                     ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge




                                                     2
